Citation Nr: 0427178	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  03-12 974	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant, the appellant's daughter, and the appellant's 
son-in-law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
January 1946.  He died in March 2002.  The appellant is his 
widow.  

The appellant-widow appealed to the Board of Veterans' 
Appeals (BVA or Board) from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which denied her claim for 
service connection for the cause of the veteran's death.

Unfortunately, further development is required in this case 
before actually deciding the appeal.  So, for the reasons 
explained below, the case must be remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part. 


REMAND

The appellant-widow attributes the veteran's death to his 
service in the military.  The veteran's death certificate 
indicates that he died of metastatic cancer due to cancer of 
the colon.  He had metastatic cancer for approximately one 
year prior to his death and colon cancer for approximately 
two and one-half years prior to his death.  The appellant-
widow contends that his death from metastatic cancer 
was caused by an inability to treat his colon cancer due to 
his service-connected seizure disorder.  In the alternative, 
she contends that the medications prescribed for his 
meningitis in service and secondary service-connected seizure 
disorder caused his colon cancer.

As a preliminary matter, the Board observes that the 
appellant, in an April 2003 letter to the RO, requested that 
VA obtain the veteran's complete medical records from the 
James E. Van Zandt VA Medical Center in Altoona, 
Pennsylvania, for the period from 1990 to his death in March 
2002.  However, there is no indication the RO actually 
obtained these records, which may contain important medical 
evidence or confirmation of earlier events, as they are not 
currently associated with the claims folder.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have 
constructive knowledge of all VA records and such records are 
considered evidence of record at the time a decision is 
made).  See also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) 
("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually before the AOJ, may 
constitute clear and unmistakable error....").  

The Board also notes that the appellant-widow submitted 
several statements indicating the veteran received treatment 
from W. Wynert, M.D., from January 2000 until his death in 
March 2002.  But the only records associated with the 
veteran's treatment by Dr. Wynert are hospitalization records 
from Conemaugh Memorial Hospital.  There is no indication the 
RO attempted to obtain the veteran's complete treatment 
records from Dr. Wynert.  And as these records also are 
relevant to the appellant-widow's claim, they, too, must be 
obtained.

Additionally, a VA medical opinion is needed to determine 
whether the cause of the veteran's death was somehow related 
to his service in the military, as alleged, including via his 
service-connected seizure disorder.  This is unclear from the 
medical evidence currently on file.  The appellant-widow has 
put forth at least two different theories in asserting 
entitlement to service connection for cause of death, neither 
of which has been definitively confirmed or ruled out.  The 
veteran's VA primary care physician opined that the veteran's 
seizure disorder was not the direct cause of his death, but 
that it "more likely than not contributed to his death" 
because he was unable to continue chemotherapy for his 
cancer, which was discontinued due to aggravation of his 
seizure disorder.  However, none of his actual treatment 
records show that his chemotherapy was terminated due to his 
seizure disorder.  Likewise, his treatment records indicate 
that he was initially diagnosed with colon cancer in October 
1999, for which he underwent a surgical resection of the 
colon without further treatment.  Metastatic lesions were 
found in his liver, spine, and lung in December 2000.  
Radiation and chemotherapy treatment of his metastatic cancer 
began in January 2001 and continued through at least October 
2001, but his treatment records do not indicate that his 
history of seizures or meningitis contributed to his 
metastatic cancer.  So a VA medical opinion is needed to 
determine whether his metastatic colon cancer was causally or 
etiologically related to his service in the military, 
including to his service-connected seizure disorder.  
See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the appellant-widow is expected 
to provide in support of her claim of 
entitlement to service connection for the 
cause of the veteran's death, and the 
evidence, if any, the RO will obtain for 
her.  Also advise her that she should 
submit any relevant evidence in her 
possession concerning this claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  



2.  Obtain the complete records of the 
veteran's treatment at the Van Zandt VAMC 
in Altoona, Pennsylvania, particularly 
those concerning his seizure disorder and 
colon cancer from 1990 until his death in 
March 2002.

3.  Also, after securing any necessary 
authorization, obtain the veteran's 
medical treatment records from Dr. W. 
Wynert, particularly from January 2000 
until the veteran's death in March 2002.

4.  Obtain a VA medical opinion, by an 
appropriate physician, to determine 
whether it is at least as likely as not 
the veteran's death from metastatic colon 
cancer was in any way related to his 
service in the military, including to his 
service-connected seizure disorder.  And 
to facilitate making this determination, 
please consider the various theories of 
possible entitlement advanced by the 
appellant-widow.  The designated 
physician also must review all other 
relevant records in the claims file for 
the veteran's pertinent medical history.  
Based on this review, please indicate 
whether any service medical records or 
post-service medical evidence indicates 
the veteran's metastatic colon cancer was 
causally or etiologically related to his 
military service, including his 
meningitis during service and his 
secondary, service-connected seizure 
disorder.  If not, please indicate 
whether his seizure disorder in any way 
inhibited treatment for his metastatic 
colon cancer or otherwise contributed to 
his death from metastatic colon cancer.  
The basis for the examiner's opinion 
should be fully explained with reference 
to pertinent evidence in the record.  If 
an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report.  The report should be 
typed for clarity.

5.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought is not granted to the 
appellant-widow's satisfaction, send her 
and her representative a supplemental 
statement of the case and give them time 
to respond before returning the case to 
the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The widow-appellant is free to submit any additional evidence 
and/or argument she desires to have considered in connection 
with her current appeal.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  No action is required of her until she is 
notified.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




